      Case: 1:19-cr-00012-DCN Doc #: 41 Filed: 09/06/19 1 of 3. PageID #: 200




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA                       )       CASE NO. 1:19-CR-00012
                                               )
       PLAINTIFF                               )       JUDGE DONALD C. NUGENT
                                               )
               v.                              )
                                               )
REGINAL FERGUSON                               )       DEFENDANT’S SENTENCING
                                                       MEMORANDUM

       DEFENDANT




       Defendant Reginald Ferguson now submits this brief sentencing memorandum to

summarize arguments made by Mr. Ferguson pro se.1          Although Mr. Ferguson has submitted

lengthy legal arguments on proper sentencing in this matter, he asked counsel to summarize parts

of those arguments in a formal court filing.

       1.      Defendant submits that his base offense level should be 20, the level first arrived

               at by

the probation officer in his initial presentence investigation report. The government argued, and

the probation department then adopted a base offense level of 24 by including two additional

prior convictions. Those convictions were entered in Cuyahoga County Common Pleas Court

Case Nos. CR-10-534775 (Robbery) and CR-10-535111 (Aggravated Burglary). (See, par. 11,

26, 27 of Presentence Investigation Report. Doc. # 37) Defendant does not feel these convictions


       1
         Defendant Ferguson has personally submitted a 27 page legal memorandum on the issue of his
prior Robbery convictions, and a separate 57 page “Alternative Sentencing Proposal”with the court and
the U.S. Attorney during the course of this litigation.
      Case: 1:19-cr-00012-DCN Doc #: 41 Filed: 09/06/19 2 of 3. PageID #: 201



should be factored in as qualifying crimes of violence.

       2.        Defendant also submits that he never served a prison sentence in Cuyahoga

                 County

Case No. 534775, as the two year sentence in that case was ordered to be served concurrently

with the six year sentence in Cuyahoga County Case No. 535111.2 (See, Presentence

Investigation Report, par. 26 and 27. Doc. #37) It is Defendant’s position that since he was

granted judicial release in Case No. 535111, after serving approximately three years, he never

started his sentence in Case No. 534775.

       Defendant requests that the court consider these arguments at the time of determining

sentencing in this matter..

                                                       Respectfully submitted,

                                                       /s/ Michael P. Maloney
                                                       ____________________________________
                                                       MICHAEL P. MALONEY (0038661)
                                                       24441 Detroit Rd., Suite 200
                                                       Westlake, OH 44145
                                                       (440) 716-8562
                                                       (440) 716-8563 (Fax)
                                                       mpmalo@hotmail.com
                                                       Attorney for Defendant




       2
           Counsel is submitting this argument at the request and direction of Mr. Ferguson.
      Case: 1:19-cr-00012-DCN Doc #: 41 Filed: 09/06/19 3 of 3. PageID #: 202




                                 CERTIFICATE OF SERVICE

               A copy of the foregoing was served this 6th day of September, 2019 to the United

States Attorney, through the court’s electronic filing system.


                                                      /s/ Michael P. Maloney
                                                      ____________________________________
                                                      Michael P. Maloney (0038661)
                                                      Attorney for Defendant
